Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance:

The present claims are allowable over the closest prior art of Butterfield et al. (US Patent Application US 2007/0111871 A1 published 17 May 2007, hereinafter Butterfield), Buckner and Santiago (US Patent Application 2008/0200320 A1, published 21 Aug. 2008, hereinafter Buckner), Shieh (US Patent Application US 2004/0162202 A1, published 19 Aug. 2004, hereinafter Shieh), Li et al. (US Patent Application 2015/0132581 A1, published 14 May 2015, hereinafter Li), Madden and Vosika (US Patent 6,874,232, published 05 Apr. 2005, hereinafter Madden), and Ebnesajjad (“Adhesives for Special Adherends,” Ebnesajjad (ed.), Handbook of Adhesives and Surface Preparation, pp. 247-258, published 2011, Ebnesajjad).

Butterfield et al. (US Patent Application US 2007/0111871 A1 published 17 May 2007, hereinafter Butterfield) teaches an industrial roll comprising a metallic core, adhesive layer, and a cover (Abstract, paragraphs 0009 and 0020 and Figure 1).  Butterfield teaches the industrial roll, typically formed of steel (iron alloy), may be for papermaking purposes and the core has a diameter of about 1 to 70 inches, preferably 20 to 70 inches (that is, 510 to 1800 mm) and a length of about 1.5 to 400 inches, preferably 100 to 400 inches (that is, 2.5 to 10 m) (paragraph 0021), and the additional layers add up to about 3 inches in radius (that is, 76 mm) (paragraphs 0032, 0042, and Table 1) for a preferred diameter of up to about 1900 mm.  Butterfield teaches treating the surface of the metal core by 
Butterfield does not disclose the cover member is both the outermost layer and is in direct contact with the second adhesive layer nor that the base layer of the cover may comprise an epoxy resin or a polyurea resin.

Buckner and Santiago (US Patent Application 2008/0200320 A1, published 21 Aug. 2008, hereinafter Buckner) teaches a paper converting roll with a radius of 25.4 to 304.8 mm that has an elastomeric roll cover disposed about the outer surface of the core (Item 20) (Abstract and Figure 2B, reproduced below).  Buckner teaches the core is steel (iron alloy) (paragraph 0028), and the length of the roll is 2.5 to 2.8 m (claim 2).  Buckner teaches the core may be treated by 
Buckner does not disclose that the second adhesive layer is formed directly on the surface of the first adhesive layer nor applying a baking treatment to the first adhesive layer, the composition of the first and second adhesives, nor the composition of his base layer.

Shieh (US Patent Application US 2004/0162202 A1, published 19 Aug. 2004, hereinafter Shieh) teaches a roll core from a paper or textile mill that is blasted and surface-prepared for a primer layer of epoxy (paragraph 0094).  Shieh teaches a cover comprising a thermoset resin such as epoxy over an adhesive layer (paragraph 0041 and 0093).  Shieh teaches conventional synthetic composite roll covers comprise epoxy, rubber, or polyurethane with reinforcement (paragraph 0007) and further discloses applications using rubbers, urethanes, polyurethanes 
Shieh does not disclose having two adhesive layers between the core and the roll cover.

Li et al. (US Patent Application 2015/0132581 A1, published 14 May 2015, hereinafter Li) teaches a preferable cured seal (adhesive) between dissimilar materials such as metal and polymers comprises phenol novolac epoxy, bisphenol A epoxy, or a combination thereof (paragraph 0007), thus satisfying the limitation of claim 29 of the present invention.
Li does not disclose a papermaking roll with two adhesive layers between the core and the roll cover.

Madden and Vosika (US Patent 6,874,232, published 05 Apr. 2005, hereinafter Madden) teaches polyurethanes are the preferred roll cover material (col. 5, lines 45-50).
Madden does not disclose a papermaking roll with two adhesive layers between the core and the roll cover.

Ebnesajjad (“Adhesives for Special Adherends,” Ebnesajjad (ed.), Handbook of Adhesives and Surface Preparation, pp. 247-258, published 2011, Ebnesajjad) teaches that for steel surfaces the preferred adhesives are epoxies, nitrile-phenolic, and epoxy-phenolic (page 248, 2nd column, 11.2.12 Steel, Mild, Carbon (Iron) section, 1st paragraph).
Ebnesajjad does not disclose a papermaking roll with two adhesive layers between the core and the roll cover.

In light of the above, the present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787